UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1996




In Re:   FRANK LATHAN HINTON,

                Petitioner.




    On Petition for Writ of Mandamus.       (2:94-cr-00106-RAJ-1)


Submitted:   September 24, 2009             Decided:   October 6, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Frank Lathan Hinton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frank Lathan Hinton petitions for a writ of mandamus.

He seeks an order directing that he be brought to the United

States District Court for the Eastern District of Virginia for

the purpose of resentencing.            Mandamus relief is available only

when the petitioner has a clear right to the relief sought.                        See

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Further, mandamus is a drastic remedy and should be used

only in extraordinary circumstances.            See Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d

818,   826   (4th   Cir.   1987).       Mandamus     may    not    be   used   as    a

substitute for appeal.          See In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).

             Because   Hinton    does   not   have    a    clear    right     to   the

requested relief and mandamus may not be used as a substitute

for appeal, we deny his petition for writ of mandamus.                              We

dispense     with   oral   argument      because     the     facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                        2